Citation Nr: 1524344	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-24 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records dated from July 2007 forward from the Birmingham VA Medical Center (VAMC) are contained in Virtual VA.  At his March 2014 Board hearing, the Veteran testified that he first reported problems with depression in 2005, while being treated at the Birmingham VAMC.  See Board Hearing Transcript at 10-12.  The representative indicated a willingness to request these records from an appropriate RO official, associate the records with the claims file and waive RO consideration.  However, no additional records have been obtained.  As there appear to be outstanding VA treatment records in VA's constructive possession, the claims must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in a June 2013 statement, the Veteran's wife explained that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  To date, no SSA records have been obtained by VA.  As SSA records are potentially pertinent to his claim for service connection, such records should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for the period from 2005 forward.  The AOJ must specifically ensure that treatment records from 2005 through 2007 from the Birmingham VAMC are obtained and associated with the claims file.  Updated VA treatment records must also be obtained.

2. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be afforded the opportunity to furnish such records directly to Social Security Administration or to the AOJ.  All records/responses received must be associated with the claims file.

3. If additional records are obtained, they should be referred along with the rest of the claims file, and a copy of this remand to the August 2013 VA examiner for an addendum to the examination report.  

The examiner should respond to the following:

(a) Is a diagnosis of PTSD appropriate under the DSM-IV? If not, explain why such a diagnosis is not appropriate.

(b) If a diagnosis of PTSD is made, it is at least as likely as not (50 percent probability or more) related to the stressor of drowning in service?

(c) If a psychiatric disability other than PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) related to the Veteran's active service?

A comprehensive rationale must be provided for the opinions rendered.   

4. Then, readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

